Citation Nr: 0740454	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  06-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1963.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in June 2007, before the undersigned 
Acting Veterans Law Judge (VLJ), sitting at the RO in 
Jackson, Mississippi, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
(West 2002) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have hearing 
loss that is causally or etiologically related to his 
military service.

3.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 
1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 101, 1101, 1113, 1131  (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2007).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the RO did not adequately meet the timing 
requirement to provide full notice to the veteran before the 
initial decision his claim in August 2004.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  See also Dingess, 19 
Vet. App. at 489 (holding that the timing requirement 
enunciated in Pelegrini applies equally to the initial-
disability-rating and effective-date elements of a service-
connection claim).  However, the Board finds that VA cured 
any defect in the timing of the initial June 2004 notice 
letter by the subsequent April 2006 notice letter that was 
issued prior to certification of the appeal to the Board.  
Normally, VA can cure a failure to afford statutory notice to 
claimant prior to the initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case (SOC).  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006).  However, the Board also notes that 
the veteran did not submit any additional evidence after 
receiving April 2006 notice letter.  Therefore, the Board 
finds that the veteran has waived readjudication and no 
prejudice to the veteran will result in proceeding with the 
issuance of a final decision.  See Prickett, 20 Vet. App. at 
377 n.2 (2006) (Failure to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication).  See also Medrano v. Nicholson, 21 Vet. App. 
165, 173 (2007) (Finding that requiring readjudication after 
the appellant had no further evidence to submit would result 
in an unnecessary burden on VA with no benefit flowing to the 
veteran).

Alternatively, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision as the Board 
concludes below that the veteran is not entitled to service 
connection for hearing loss or tinnitus.  Any question as to 
the appropriate disability rating or effective date to be 
assigned is rendered moot.  Therefore, any defects in the 
timing of the notice did not affect the essential fairness of 
the adjudication.  Dingess, 19 Vet. App. at 493.

The requirements with respect to the content of the notice 
were met in this case.  The RO informed the veteran about the 
information and evidence that is necessary to substantiate 
his claim for service connection.  Specifically, the June 
2004 letter stated that in order to establish service 
connection, the RO needed evidence showing that an injury, 
event, or disease began in or was made worse by military 
service, a currently physical or mental disability, and a 
relationship between the current disability and an injury, 
disease or event in service.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA would 
assist in getting evidence such as medical records, 
employment records, or records from other Federal agencies.  
The veteran was also informed in the notice letter that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2004 notice letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the notice letter 
informed the veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.  

The June 2007 letter informed the veteran that he could 
submit evidence pertaining to his claim and provided him with 
specific examples of types of relevant evidence, such as 
medical records from medical treatment facilities, witness 
statements, and employment physical examinations.  The letter 
thus informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
See 38 C.F.R. § 3.159(b)(1) (2007).

The Board acknowledges that the veteran has not had VA 
examinations specifically for his claims for hearing loss and 
tinnitus.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  

The Board concludes an examination is not needed for the 
aforementioned claims because there is no evidence of an 
injury or event in-service or one year after service besides 
the veteran's own statements.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that "'reflect[ed] that he suffered an 
event, injury or disease in service' that may be associated 
with [his] symptoms").  Further, no competent evidence has 
been submitted to indicate that the veteran's hearing loss or 
tinnitus is associated with an established event, injury, or 
disease in service or during the presumptive one year period.  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claims 
for hearing loss or tinnitus in this case.  38 C.F.R. § 
3.159(c)(4)(i) (2007); cf. Duenas, 18 Vet. App. at 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 38 C.F.R. § 3.159(c)(4)(i) is not in conflict with 
38 U.S.C.A. § 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
38 U.S.C.A. § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under 38 U.S.C.A. § 5103A to provide a veteran 
with a medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates "some 
casual connection between his disability and his military 
service").  

The duty to assist the veteran has been satisfied in this 
case.  The veteran's service medical records as well as his 
VA medical records and private medical records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  VA has further assisted the 
veteran throughout the course of this appeal by providing him 
with a SOC and SSOC which informed him of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131 
(West 2002); see Degmetich, 104 F. 3d at 1332 (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2007).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

I.  Service connection for bilateral hearing loss

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  
"[I]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss.  The veteran underwent a private audiologic 
examination in March 2006.  His puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
4000
Average
RIGHT
30
30
75
75
52.5
LEFT
30
30
75
75
52.5

The results indicate that the veteran currently has bilateral 
hearing loss for VA service connection purposes.  38 C.F.R. § 
3.385 (2007).

However, while the evidence does show a current hearing loss 
for VA service connection purposes, there is a lack of 
evidence that the veteran suffered a disease, injury, or 
event during service that caused this hearing loss.  The 
veteran's service medical records are void of any evidence of 
a diagnosis or treatment for hearing loss during active 
military service.  On a report of medical history for his 
separation examination conducted in July 1963, the veteran 
disclaimed ever having ears, nose or throat trouble.  The 
1963 examiner found the veteran's ears to be normal on 
clinical evaluation and audiological findings were also 
normal.  Audiometric testing done during this examination 
were as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
5
5
5

5
5
LEFT
0
5
20

20
11.25

The results indicated a few puretone thresholds, in decibels, 
at 20.  Some medical authority indicates that the threshold 
for normal hearing is from 0 to 20 decibels and higher 
thresholds indicate some degree of hearing loss.  See Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  Examiners at that 
time did not diagnose hearing loss based on these audiometric 
findings, and they assigned a numeric designation of "1" 
under "H" for hearing in the physical profile block of each 
of these examination reports.  (In a physical profile block 
on an examination report there are six categories (P, U, L, 
H, E, S), including "H" for hearing.  See Odiorne v. 
Principi, 3 Vet.App. 456, 457 (1992), quoting Para. 9-3(c)(1) 
AR 40-501, Change 35 (Feb. 9, 1987) ("An individual having a 
numerical designation of '1' under all factors is considered 
to possess a high level of medical fitness and, consequently 
is medically fit for any military assignment.")  

In addition, there is a lack of evidence to link the 
veteran's current hearing loss to the veteran's military 
service.  The Board notes that the evidence submitted by the 
veteran does not show him seeking treatment for hearing loss.  
Outpatient records from the VA Medical Center in Jackson, 
Mississippi spanning from December 2003 to January 2006 only 
report a history of hearing loss.  As well, a March 2002 
report from Dr. Windham shows the veteran suffers from Nasal 
allergy and coughing, but fails to establish a nexus to 
service.  Lastly, a March 2006 audiology report from the 
River Region Health System shows that the veteran meets the 
criteria for hearing loss under 38 C.F.R. § 3.385.  However, 
the present record is devoid of evidence showing that the 
veteran's hearing loss is related to service.  There is no 
nexus between the veteran's service and his current hearing 
loss.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(2007) (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss is itself evidence which tends to 
show that hearing loss did not have its onset in active 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  However, in the present case, 
there is no medical opinion which currently links the 
veteran's current hearing loss to his military service.  

The only evidence of record which currently links the 
veteran's hearing loss to the his active duty service is the 
veteran's own allegations.  The veteran testified at June 
2007 hearing that his hearing loss originated in service.  
The record, however, does not show that the veteran has the 
medical expertise that would render competent his statements 
as to the relationship between his military service and any 
current disability.  These opinions alone cannot meet the 
burden imposed by 38 C.F.R. § 3.303 (2007) with respect to 
the relationship between events incurred during service and 
the claimed bilateral hearing loss disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1)(2007).  The Board finds that the medical evidence 
of record, which does not indicate that the veteran currently 
suffers from bilateral hearing loss related to in-service 
noise exposure, is more probative than the veteran's own lay 
statements.

After a review of the evidence in the claims file, it is the 
decision of the Board that the preponderance of the evidence 
is against the veteran's claim for service connection for 
hearing loss.  Because the veteran has not shown that he 
currently suffers from hearing loss which had its inception 
during, was aggravated by, or has been chronic since his 
active service, or manifested within one year from service, a 
granting of service connection for hearing loss is not 
warranted.

There is also no evidence of any treatment or complaint of 
hearing loss within the one-year presumptive period following 
separation from service.  Accordingly, service connection may 
not be granted on a presumptive basis.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2007).  

In making its determination, the Board has considered 
38 U.S.C.A. § 5107(b) (West 2002). Section 5107(b) expressly 
provides that the benefit of the doubt rule must be applied 
to a claim when the evidence submitted in support of the 
claim is in relative equipoise.  The evidence is in relative 
equipoise when there is an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  When the evidence is in relative 
equipoise, the reasonable doubt rule must be applied to the 
claim, and thus, the claim must be resolved in favor of the 
claimant.  See Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, after reviewing the evidence of record, the 
Board finds that the evidence is not in relative equipoise, 
and thus, the benefit of the doubt rule does not apply to 
this case.  

II.  Service connection for tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
The veteran underwent a private audiologic examination in 
March 2006.  The private examiner diagnosed the veteran with 
tinnitus and stated that it was the result of his hearing 
loss.

However, there is no competent evidence of record which links 
the currently existing tinnitus to the veteran's active duty 
service.  The March 2006 private examiner only stated that 
the veteran's tinnitus was the result of his hearing loss, 
which is not currently service-connected, and did not 
attribute the veteran's tinnitus to an injury, disease, or 
event from the veteran's active duty service.  The veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis of such a disorder.  The veteran's 
separation medical examination of July 1963 failed to find 
any ear disorders.  The veteran also disclaimed ever having 
any ear, nose or throat trouble in his separation report of 
medical history in July 1963.

Furthermore, the veteran did not seek treatment for tinnitus 
until many decades following his separation from service.  
The Board finds this gap in time significant, and, as noted 
above with regard to the claim for service connection for 
hearing loss, it weighs against the existence of a link 
between tinnitus and his military service. Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Outpatient records from the VA Medical Center in Jackson, 
Mississippi spanning from December 2003 to January 2006 do 
not show any complaints or treatment for tinnitus.  

The only evidence contained in the claims file that links the 
veteran's current tinnitus with his active duty service is 
the veteran's own statements.  In a June 2007 hearing, that 
veteran reported that he believed his current tinnitus 
manifested during service.  The Board acknowledges that the 
veteran's statements are sufficient to establish the fact 
that he currently has had a disorder and that he has had it 
since service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, this evidence is competent only so long as it 
remains centered upon matters within the knowledge and 
personal observation of the veteran.  Id.  The veteran has 
not been shown to be a medical professional competent to 
render an opinion on matters of medical etiology.  Assuming 
without deciding that the veteran's statements of his 
tinnitus continuously existing from service to be credible, 
his testimony that addresses only the issue of medical 
causation of his tinnitus is not competent.  See id.  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After a review of the evidence in the claims file, it is the 
decision of the Board that the preponderance of the evidence 
is against the veteran's claim for service connection for 
tinnitus.  Because the veteran has not shown that he 
currently suffers from tinnitus which had its inception 
during, was aggravated by, or has been chronic since his 
active service, a granting of service connection for hearing 
loss is not warranted.

In making its determination, the Board has considered 
38 U.S.C.A. § 5107(b) (West 2002). Section 5107(b) expressly 
provides that the benefit of the doubt rule must be applied 
to a claim when the evidence submitted in support of the 
claim is in relative equipoise.  The evidence is in relative 
equipoise when there is an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  When the evidence is in relative 
equipoise, the reasonable doubt rule must be applied to the 
claim, and thus, the claim must be resolved in favor of the 
claimant.  See Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, after reviewing the evidence of record, the 
Board finds that the evidence is not in relative equipoise, 
and thus, the benefit of the doubt rule does not apply to 
this case.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


